Petition by defendant (United States Gypsum Co.) for discretionary review pursuant to G.S. 7A-31 dismissed as moot 23 May 2000. Petition by defendant (United States Gypsum Co.) for writ of supersedeas dismissed as moot 23 May 2000. Petition by defendant (W.R. Bonsai) for writ of supersedeas dismissed as moot 23 May 2000. Petition by defendant (W.R. Bonsai) for discretionary review pursuant to G.S. 7A-31 dismissed as moot 23 May 2000. Petition by defendants (Parex, Inc., Sto Corp., Continental Stucco Products, Dryvit Systems, Inc.) for discretionary review pursuant to G.S. 7A-31 dismissed as moot 23 May 2000. Petition by (Parex, Inc., Sto Corp., Continental Stucco Products, Dryvit Systems, Inc.) for writ of supersedeas dismissed as moot 23 May 2000.